DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2022 has been entered.

Status of the claims
The amendments received on 24 June, 2022 have been acknowledged and entered.  Claims 1, 3, 7, 9, 11, and 15 are amended. Claims 1-4, 6-12, and 14-15 are pending.

Responses to Arguments and Amendments 
The amendments filed June 24th, 2022 have been entered. 
Applicant’s arguments and amendments filed June 24th, 2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments, the Examiner respectfully disagrees.  

Regarding claims 1, 7, 9, and 15, Applicant specifically alleges that “it is unclear to Applicant how the claims could possibly "fall within the 'Mental Processes' grouping of abstract ideas," as alleged by the Examiner, when it is not possible for a human mind to send a second test signal to a photovoltaic unit of a photovoltaic system; obtain second test signal characteristic information that is fed back by a photovoltaic unit; determine that the inverter obtains no first test signal characteristic information fed back by the at least one photovoltaic unit; send, responsive to determining that the inverter obtains no first test signal characteristic information, a second test signal to the at least one photovoltaic unit, wherein a frequency of the second test signal is different from a frequency of the first test signal; obtain first test signal characteristic information that is fed back by the photovoltaic unit, perform absolute or relative value sorting, and determine that a fault point in the photovoltaic system is located between a first photovoltaic unit of the plurality of photovoltaic units and a second photovoltaic unit of the plurality of photovoltaic units, where the photovoltaic system includes a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections. Indeed, the claims even clarify that a "inverter" (not a human) must perform the features of the claim. (at pages 10-11 of response).”  Examiner respectfully disagrees.  Examiner believes that “send a second test signal…,” “obtain second test signal…,” and “send... a second test signal to the at least one photovoltaic unit…,” and “obtain first test signal characteristic information…” steps are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2106.04(d) and 2106.05(g)).  Further, the inverter, processor, receiver, transmitter, plurality of photovoltaic units, and the photovoltaic system are additional elements. The additional elements of  inverter, receiver, transmitter, plurality of photovoltaic units, and the photovoltaic system are recited at a high-level of generality (MPEP 2106.05(d)).  Further, Examiner believes that determining, performing, and determining steps correspond to the observation, observation (or evaluation), and judgement, respectively in mental process which includes observation, evaluation, judgment, and opinion.  
Also, Applicant specifically alleges that “an inverter that is configured to determine, based on a sorting result, that a fault point in a photovoltaic system is located between a first photovoltaic unit of the plurality of photovoltaic units and a second photovoltaic unit of the plurality of photovoltaic units is unconventional (at pages 12-13 of response).” Examiner respectfully disagrees.  Examiner believes that an inverter that is configured to determine, based on a sorting result, that a fault point in a photovoltaic system is not beyond conventional and generic since a claim for a new abstract idea is still an abstract idea (see MPEP 2106.05(a).I) and an improvement in the abstract idea itself is not an improvement in technology (see MPEP 2106.05(a).II). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
Applicant’s appears to be providing determining a fault point position when a disconnection fault occurs in a photovoltaic system, not a technical solution to a technical problem by proving an improvement to the functioning of computer, or to any other technology or technical field- see MPEP 2106.05(a).  Further, Applicant appears to be adding the words “apply it” (or equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer in inverter, or merely uses a computer in inverter as a tool to perform an abstract idea –see MPEP 2106.05(f). Therefore, the Examiner is nor persuaded by Applicant’s arguments.  The Examiner has evaluated that claims and the specification have not found either to provide an improvement to conventional functioning of a computer, or merely uses a computer as a tool to perform an abstract idea –MPEP 2106.05(f). Further, Examiner believes that Office action is amended not to be unclear.  Therefore, the Examiner maintains the claims are ineligible.
Applicant’s amendment filed June 24th, 2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered and are persuasive. However, there are new grounds of rejection necessitated by Applicant’s amendments as detailed below. 
 
                              Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4, 6-12, and 14 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
Claim 1. A method for determining a fault point position, comprising: 
sending, by an inverter of a photovoltaic system, a test signal to at least one photovoltaic unit of the photovoltaic system comprising a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections; 
obtaining, by the inverter, second test signal characteristic information fed back by the at least one photovoltaic unit; 
determining, by the inverter, that the inverter obtains no second test signal characteristic information fed back by the at least one photovoltaic unit; 
sending, by the inverter responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic unit; wherein a frequency of the second test signal is different from a frequency of the first test signal; 
obtaining, by the inverter, first test signal characteristic information fed back by the at least one photovoltaic unit; 
performing, by the inverter, absolute value or relative value sorting on the at least one piece of first test signal characteristic information; and 
determining, based on a sorting result, that a fault point in the photovoltaic system based on a sorting result is located between a first photovoltaic unit of the plurality of photovoltaic units and a second photovoltaic unit of the plurality of photovoltaic units.
The bolded abstract idea is a mental process.  
Step 2A: Prong 2
The limitation of “determining, by the inverter, that the inverter obtains no second test signal characteristic information fed back by the at least one photovoltaic unit,” “performing, by the inverter, absolute value or relative value sorting on the at least one piece of first test signal characteristic information,” and “determining, based on a sorting result, that a fault point in the photovoltaic system based on a sorting result is located between a first photovoltaic unit of the plurality of photovoltaic units and a second photovoltaic unit of the plurality of photovoltaic units,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by an inverter,” nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining, by the inverter, that the inverter obtains no second test signal characteristic information fed back by the at least one photovoltaic unit” in the context of this claim may encompass observing  the value of parameter of each test signal characteristic information and “performing, by the inverter, absolute value or relative value sorting on the at least one piece of first test signal characteristic information” in the context of this claim may encompass observing (or evaluating) the calculation of absolute value or relative value sorting on the at least one piece of first test signal characteristic information. Similarly, the limitation of “determining, based on a sorting result, that a fault point in the photovoltaic system based on a sorting result is located between a first photovoltaic unit of the plurality of photovoltaic units and a second photovoltaic unit of the plurality of photovoltaic units, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, but for the “by the inverter” language, “determining” in the context of this claim encompasses judging (or evaluating)  a fault point in the photovoltaic system based on a sorting result. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Further, this judicial exception is not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the method– using a processor to perform determining, performing, and determining steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of mathematical calculations, i.e. determining, performing, and determining steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine. Also, the additional elements of inverter and photovoltaic unit are recited at a high-level of generality. There is no showing of integration into a practical application such as an improvement to the functioning of a computer, or to any other technology or technical field, or use of a particular machine.  
Further, note that “sending, by an inverter of a photovoltaic system, a second test signal to at least one photovoltaic unit of the photovoltaic system comprising a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections,” “obtaining, by the inverter, first test signal characteristic information fed back by the at least one photovoltaic unit,” “sending, by the inverter responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic unit; wherein a frequency of the second test signal is different from a frequency of the first test signal,” and “obtaining, by the inverter, first test signal characteristic information fed back by the at least one photovoltaic unit,” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Further, the inverter and plurality of photovoltaic units are additional elements.  The additional elements of  inverter and plurality of photovoltaic units are recited at a high-level of generality.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea are recited at a high-level of generality (MPEP 2106.05(d)).   
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor to perform determining, performing, and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. Also, the inverter and plurality of photovoltaic units are additional elements, but they are just generic elements that do not amount to significantly more than the judicial exception.
Regarding claim 7, independent claim 7 similarly recites “sending, by a first photovoltaic unit of a photovoltaic system having at least one photovoltaic unit, a second test signal to at least one other photovoltaic unit of the photovoltaic -3-Attorney's Docket No. 10167P1284USC1 (P1284)PATENT system comprising a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections; obtaining, by the first photovoltaic unit, second test signal characteristic information fed back by the at least one other photovoltaic unit; determining, by the first photovoltaic unit, that the inverter obtains no second test signal characteristic information fed back by the at least one photovoltaic unit; sending, by the first photovoltaic unit responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic unit; wherein a frequency of the second test signal is different from a frequency of the first test signal; obtaining, by the first photovoltaic unit, first test signal characteristic information fed back by the at least one photovoltaic unit; performing, by the first photovoltaic unit, absolute value or relative value sorting on the at least one piece of first test signal characteristic information; and determining, based on a sorting result, that a fault point in the photovoltaic system is located between a first photovoltaic unit of the plurality of photovoltaic units and a second photovoltaic unit of the plurality of photovoltaic units,” which amount to an abstract idea as discussed above with respect to claim 1. Further, the limitations of “sending, by an inverter of a photovoltaic system, a second test signal to at least one photovoltaic unit of the photovoltaic system comprising a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections,”  “obtaining, by the inverter, first test signal characteristic information fed back by the at least one photovoltaic unit,” “sending, by the first photovoltaic unit responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic unit; wherein a frequency of the second test signal is different from a frequency of the first test signal,” and “ obtaining, by the first photovoltaic unit, first test signal characteristic information fed back by the at least one photovoltaic unit ,” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Further, the inverter and plurality of photovoltaic units are additional elements (MPEP 2106.05(d)).
Regarding claim 9, independent claim 9 similarly recites “a transmitter to send a second test signal to at least one photovoltaic unit of a photovoltaic system comprising a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections, and send a first test signal to the at least one photovoltaic unit responsive to the processor determining that no second test signal -4-Attorney's Docket No. 10167P1284USC1 (P1284)PATENT characteristic information is obtained, wherein a frequency of the second test signal is different from a frequency of the first test signal; a receiver, configured to obtain first test signal characteristic information fed back by the at least one photovoltaic unit, and obtain second test signal characteristic information fed back by the at least one photovoltaic unit; and a processor to determine that no second test signal characteristic information fed back by the at least one photovoltaic unit is obtained, perform absolute value or relative value sorting on at least one piece of first test signal characteristic information, and determine, based on a sorting result, that a fault point in the photovoltaic system is located between a first photovoltaic unit of the plurality of photovoltaic units and a second photovoltaic unit of the plurality of photovoltaic units,” which amount to an abstract idea as discussed above with respect to claim 1.  The mere nominal recitation of an apparatus for determining a fault point position does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea. Further, the limitations of “send a first test signal to the at least one photovoltaic unit responsive to the processor determining that no second test signal -4-Attorney's Docket No. 10167P1284USC1 (P1284)PATENT characteristic information is obtained, wherein a frequency of the second test signal is different from a frequency of the first test signal,” “send a first test signal to the at least one photovoltaic unit responsive to the processor determining that no second test signal -4-Attorney's Docket No. 10167P1284USC1 (P1284)PATENT characteristic information is obtained, wherein a frequency of the second test signal is different from a frequency of the first test signal,” “obtain second test signal characteristic information fed back by the at least one photovoltaic unit,” and “obtain second test signal characteristic information fed back by the at least one photovoltaic unit,” are insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Further, the transmitter, receiver, processor, and plurality of photovoltaic units are additional elements (MPEP 2106.05(d)).
Regarding claim 15, independent claim 15 similarly recites “a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections; and an inverter to send a second test signal to at least one photovoltaic unit of the plurality of photovoltaic units, and send a first test signal to the at least one photovoltaic unit responsive to determining that no second test signal characteristic information is obtained, wherein a frequency of the second test signal is different from a frequency of the first test signal, wherein the at least one photovoltaic unit is configured to feed back first test signal characteristic information to the inverter, and feed back second test signal characteristic information to the inverter, and wherein the inverter is further configured to determine that no second test signal characteristic information fed back by the at least one photovoltaic unit is obtained, perform absolute value or relative value sorting on at least one piece of first test signal characteristic -6-Attorney's Docket No. 10167P1284USC1 (P1284)PATENT information, and determine, based on a sorting result, a fault point in the photovoltaic system is located between a first photovoltaic unit of the plurality of photovoltaic units and a second photovoltaic unit of the plurality of photovoltaic units,” which amount to an abstract idea as discussed above with respect to claim 1.  The mere nominal recitation of an apparatus for determining a fault point position does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea. Further, the limitations of “send a second test signal to at least one photovoltaic unit of the plurality of photovoltaic units,” “send a first test signal to the at least one photovoltaic unit responsive to determining that no second test signal characteristic information is obtained, wherein a frequency of the second test signal is different from a frequency of the first test signal, wherein the at least one photovoltaic unit is configured to feed back first test signal characteristic information to the inverter, and feed back second test signal characteristic information to the inverter, and wherein the inverter is further configured to determine that no second test signal characteristic information fed back by the at least one photovoltaic unit is obtained” is insignificant extra-solution activity that cannot reasonably integrate the judicial exception into a practical application (MPEP 2016.04(d) and 2106.05(g)).  Further, the inverter and plurality of photovoltaic units are additional elements (MPEP 2106.05(d)).
The claims 7, 9, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, independent claims 7, 9, and 15 are also not patent eligible.
Dependent claims 2-4, 6, 8-12, and 14 are likewise also not patent eligible.  The limitations of claims 2-4, 6, 8-12, and 14 are also directed to the mental process judicial exception and therefore there are no additional elements in claims 2-4, 6, 8-12, and 14 which are capable of integrating the exception into a practical application or are significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brabetz et al. (US 2013/0088252 A1, hereinafter referred to as “Brabetz”) in view of Johnson (US 9,995,796 B1, hereinafter referred to as “Johnson”) further in view of Hopf et al. (US 2013/0120017 A1, hereinafter referred to as “Hopf”) further in view of Robbins (US 8,878,563 B2, hereinafter referred to as “Robbins”).
Regarding claim 1, Brabetz teaches a method for determining a fault point position, comprising: sending, by an inverter of a photovoltaic system, a test signal to at least one photovoltaic unit of the photovoltaic system (para. [0084]: the apparatus 102 including the signal generator 123 and the control device 122 may be integrated in the housing of the inverter 116, or it is likewise feasible for these components to be arranged entirely or partially outside the housing of the inverter 116; para. [0047]: the photovoltaic module is connected to an inverter 7 via electrical lines 3, 4, 5, 6…the figure also shows a function generator 8, which is configured to produce a test signal and is connected via electrical lines 9, 10 to an injection device 11, for example a transformer, which is configured to inject the test signal into the direct-current circuit of the photovoltaic system 1); obtaining, by the inverter, test signal characteristic information fed back by the at least one photovoltaic unit (para. [0048]: a test signal which has a number of partial signals at a different frequency is produced by the function generator 8 and is fed into the direct-current circuit via the injection device 1…a measured current 14 flowing in the direct-current circuit (in this case, the measured voltage 13 and the measured current 14 are each components of a response signal from the photo-voltaic system 1 associated with the test signal; para. [0060]: FIG. 5 shows an example of an illustration of the circuitry of cells/modules in different operating states with associated equivalent circuits…the cells 30a to 30d have the same factors which are dependent on the operating mode, and form a first cell group 32); performing, by the inverter, absolute value or relative value sorting on at least one piece of first test signal characteristic information (para. [0068]: the figures show the profile of the magnitude of the impedance |Z|, of the phase φ, the real part Re{Z} of the generator impedance ZPV and the imaginary part Im{Z} of the generator impedance ZPV over a frequency f); determining a fault point in the photovoltaic system (para. [0072]: after identification of the parameters, these parameters are transferred to a further-processing and memory device 57, where they are stored and/or are evaluated using a diagnosis algorithm for monitoring of the contacts of the photovoltaic system 1. Appropriate outputs, for example, alarm signals and/or reports, can then be produced for superordinate monitoring control centres. A cell group in which faults have been identified can likewise be disconnected or switched off).  
Brabetz does not explicitly teach determining a fault point in the photovoltaic system based on a sorting result.  However, Johnson teaches determining a fault point in the photovoltaic system based on a sorting result (col. 4, lines 41-45: FIG. 2 is a block diagram of one embodiment of an arc-fault type classifier. The arc-fault type classifier 210 receives as an input photovoltaic array data and outputs an identification that an arc-fault exists as well as an identification of the specific type of arc-fault, series or parallel).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brabetz to incorporate the teaching of Johnson to provide determining a fault point in the photovoltaic system based on a sorting result in order to detect and identify specific type of fault in the photovoltaic system (col. 5, lines 24-26).  
Brabetz and Johnson do not specifically teach sending a second test signal to at least one photovoltaic unit of the photovoltaic system and second test signal characteristic information fed back by the at least one photovoltaic unit; determining, by the inverter, that the inverter obtains no second test signal characteristic information fed back by the at least one photovoltaic unit; sending, by the inverter responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic unit; wherein a frequency of the second test signal is different from a frequency of the first test signal; 
obtaining, by the inverter, first test signal characteristic information fed back by the at least one photovoltaic unit.
However, Hopf teaches sending a second test signal to at least one photovoltaic unit of the photovoltaic system and obtaining second test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100. At least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300); determining, obtaining no second test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100); sending responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic unit; wherein a frequency of the second test signal is different from a frequency of the first test signal (para. [0036]: a faulty contact can be detected with the aid of a test signal at a variable frequency coupled into the electrical equipment of the photovoltaic system; para. [0038]: at least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300); obtaining test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: at least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for determining a fault point position such as is described in Hopf into the system of Brabetz and Johnson, in order to detect the occurrence of events which impair the normal operation of the device (para. [0004]).
Brabetz, Johnson, and Hopf do not specifically teach that a units that are interconnected using a plurality of series connections and a plurality of parallel connections and determining
However, Robbins teaches that a second test signal to at least one photovoltaic unit of the photovoltaic system comprises a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections (col. 2, lines 15-19: The system for detecting and locating arc faults in a solar power array includes a solar power array having at least one string of photovoltaic (PV) cells connected in series. Each string is divided into segments and capacitors are connected in parallel with the segments to form magnetic loops) and determiningcol. 5, lines 52-57: FIG. 7B shows a second exemplary embodiment of the apparatus where the circuitry 31, 34, 58, and 74 is housed in a sensor unit 76 that connects to a conventional solar module 75 via connectors 77. This embodiment allows a conventional array to be retrofitted for arc detection and location by attaching the sensor units 76; col. 6, line 67-col. 7, line 3: the computer 32 can now determine the location of the arc fault 36 anywhere in the array in terms of the row and column coordinate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for determining a fault point position such as is described in Robbins into the system of Brabetz, Johnson, and Hopf, in order to detect and locate arc faults in a solar power array includes a solar power array having at least one string of photovoltaic (PV) cells connected in series (col. 2, lines 15-17).
Regarding claim 2, Brabetz in view of Johnson, Hopf and Robbins teaches all the limitation of claim 1, in addition, Brabetz teaches that the first test signal characteristic information comprises one or more of the following: signal strength information of the first test signal; or impedance information of the first test signal (para. [0067]: in FIGS. 7a to 7d, which illustrate examples of diagrammatic illustrations of measured values and modelled values of a generator impedance as a function of a frequency, in various operating states; para. [0090]: this relates in particular to the parameters f MIN, f MAX, Δf and an amplitude u of a test signal at a test voltage UTEST(t)).  
Regarding claim 3, Brabetz in view of Johnson, Hopf, and Robbins teaches all the limitation of claim 1, in addition, Brabetz, Johnson, and Robbins teaches determining a fault point in the photovoltaic system based on the sorting result (para. [0072]: see claim 1 above of Brabetz; col. 4, lines 41-45: see claim 1 above of Johnson) comprises: determining, by the inverter, that an absolute value or a relative value of first test signal characteristic information fed back by the first photovoltaic unit is smallest or largest (para. [0068]: see claim 1 above of Brabetz), wherein the second photovoltaic unit that is adjacent to the first photovoltaic unit (col. 2, lines 15-19: see claim 1 above of Robbins).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brabetz in view of Hopf to incorporate the teaching of Johnson and Robbins  to provide determining, by the inverter, that an absolute value or a relative value of first test signal characteristic information fed back by a first photovoltaic unit is smallest or largest, wherein the second photovoltaic unit that is adjacent to the first photovoltaic unit, in order to detect and identify specific type of fault in the photovoltaic system (Johnson, col. 5, lines 24-26) and detect and locate arc faults in a solar power array includes a solar power array having at least one string of photovoltaic (PV) cells connected in series (Robbins, col. 2, lines 15-17).
Regarding claim 4, Brabetz in view of Johnson, Hopf and Robbins teaches all the limitation of claim 1, in addition, Brabetz teaches obtaining first test signal characteristic information fed back by the at least one photovoltaic unit comprises (para. [0048]; see claim 1 above): receiving, by the inverter, the at least one piece of first test signal characteristic information sent by the at least one photovoltaic unit (para. [0068]: see claim 1 above); or receiving, by the inverter, the at least one piece of first test signal characteristic information 28sent by at least one third photovoltaic unit, wherein at least some of the at least one third photovoltaic unit are configured to forward first test signal characteristic information fed back by at least one fourth photovoltaic unit (para. [0060]: FIG. 5 shows an example of an illustration of the circuitry of cells/modules in different operating states with associated equivalent circuits…the cells 30a to 30d have the same factors which are dependent on the operating mode, and form a first cell group 32; para. [0068]: see claim 1 above).  
Regarding claim 6, Brabetz in view of Johnson, Hopf, and Robbins teaches all the limitation of claim 1, in addition, Brabetz teaches that after obtaining first test signal characteristic information fed back by the at least one photovoltaic unit, the method further comprises (para. [0048]; para. [0060]: see claim 1 above): determining, by the inverter based on the first test signal characteristic information fed back by the at least one photovoltaic unit, that a disconnection fault occurs in the photovoltaic system (para. [0072]: see claim 5 above).  
Regarding claim 7,  Brabetz teaches a method for determining a fault point position, comprising:-3-Attorney's Docket No. 10167P1284PATENT sending, by a first photovoltaic unit of a photovoltaic system having at least one photovoltaic unit, a second test signal to at least one other photovoltaic unit of the photovoltaic system (para. [0084]; para. [0047]: see claim 1 above); obtaining, by the first photovoltaic unit, second test signal characteristic information fed back by the at least one other photovoltaic unit (para. [0048]; para. [0060]: see claim 1 above); performing, by the first photovoltaic unit, absolute value or relative value sorting on the at least one piece of first test signal characteristic information (para. [0068]: see claim 1 above). Brabetz does not explicitly teach determining a fault point in the photovoltaic system based on a sorting result.  
However, Johnson teaches determining a fault point in the photovoltaic system based on a sorting result (col. 4, lines 41-45: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brabetz to incorporate the teaching of Johnson to provide determining a fault point in the photovoltaic system based on a sorting result in order to detect and identify specific type of fault in the photovoltaic system (col. 5, lines 24-26).  Brabetz does not explicitly teach determining a fault point in the photovoltaic system based on a sorting result.
Brabetz and Johnson do not specifically teach sending a second test signal to at least one photovoltaic unit of the photovoltaic system and obtaining second test signal characteristic information fed back by the at least one photovoltaic unit; determining obtaining no second test signal characteristic information fed back by the at least one photovoltaic unit; sending, by the inverter responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic unit; wherein a frequency of the second test signal is different from a frequency of the first test signal; obtaining, by the inverter, first test signal characteristic information fed back by the at least one photovoltaic unit.
However, Hopf teaches sending a second test signal to at least one photovoltaic unit of the photovoltaic system and obtaining second test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100. At least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300);  determining obtaining no second test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100); sending responsive to determining that the inverter obtains no second test signal characteristic information, a first test signal to the at least one photovoltaic unit; wherein a frequency of the second test signal is different from a frequency of the first test signal (para. [0036]: a faulty contact can be detected with the aid of a test signal at a variable frequency coupled into the electrical equipment of the photovoltaic system; para. [0038]: at least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for determining a fault point position such as is described in Hopf into the system of Brabetz and Johnson, in order to detect the occurrence of events which impair the normal operation of the device (para. [0004]).
Brabetz, Johnson, and Hopf  do not specifically teach that a test signal to at least one photovoltaic unit of the photovoltaic system comprises a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections and determining
However, Robbins teaches that a second test signal to at least one photovoltaic unit of the photovoltaic system comprises a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections (col. 2, lines 15-19: The system for detecting and locating arc faults in a solar power array includes a solar power array having at least one string of photovoltaic (PV) cells connected in series. Each string is divided into segments and capacitors are connected in parallel with the segments to form magnetic loops) and determiningcol. 5, lines 52-57: FIG. 7B shows a second exemplary embodiment of the apparatus where the circuitry 31, 34, 58, and 74 is housed in a sensor unit 76 that connects to a conventional solar module 75 via connectors 77. This embodiment allows a conventional array to be retrofitted for arc detection and location by attaching the sensor units 76; col. 6, line 67-col. 7, line 3: the computer 32 can now determine the location of the arc fault 36 anywhere in the array in terms of the row and column coordinate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for determining a fault point position such as is described in Robbins into the system of Brabetz, Johnson, and Hopf, in order to detect and locate arc faults in a solar power array includes a solar power array having at least one string of photovoltaic (PV) cells connected in series (col. 2, lines 15-17).
Regarding claim 8, Brabetz in view of Johnson, Hopf, and Robbins teaches all the limitation of claim 1, in addition, Brabetz teaches that the first test signal characteristic information 29comprises one or more of the following: signal strength information of the first test signal; or impedance information of the first test signal (para. [0068]; para. [0090]: see claim 2 above).  
Regarding claim 9,  Brabetz teaches an apparatus for determining a fault point position, comprising: a transmitter to send a second test signal to at least one photovoltaic unit of a photovoltaic system (para. [0084]: see claim 1 above), a receiver, configured to obtain first test signal characteristic information fed back by the at least one photovoltaic unit (para. [0048]; see claim 1 above); perform absolute value or relative value sorting on at least one piece of first test signal characteristic information (para. [0068]: see claim 1 above), and determine a fault point in the photovoltaic system based on a sorting result (para. [0072]: see claim 1 above). Brabetz does not explicitly teach determining a fault point in the photovoltaic system based on a sorting result. 
However, Johnson teaches determining a fault point in the photovoltaic system based on a sorting result (col. 4, lines 41-45: see claim 1 above).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brabetz to incorporate the teaching of Johnson to provide determining a fault point in the photovoltaic system based on a sorting result in order to detect and identify specific type of fault in the photovoltaic system (col. 5, lines 24-26).
Brabetz and Johnson do not specifically teach a transmitter to send a second test signal to at least one photovoltaic unit of the photovoltaic system and a receiver to obtain second test signal characteristic information fed back by the at least one photovoltaic unit; and send a first test signal to the at least one photovoltaic unit responsive to the processor determining that no second test signal characteristic information is -4-Attorney's Docket No. 10167P1284PATENT obtained, wherein a frequency of the second test signal is different from a frequency of the first test signal; and obtain second test signal characteristic information fed back by the at least one photovoltaic unit; and a processor to determine that no second test signal characteristic information fed back by the at least one photovoltaic unit is obtained.
However, Hopf teaches a transmitter to send a second test signal to at least one photovoltaic unit of the photovoltaic system and a receiver to obtain second test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100. At least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300); send a first test signal to the at least one photovoltaic unit responsive to the processor determining that no second test signal characteristic information is -4-Attorney's Docket No. 10167P1284PATENT obtained, wherein a frequency of the second test signal is different from a frequency of the first test signal (para. [0036]: see claim 1 above);and obtain second test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: see above); and a processor to determine that no second test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: see above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for determining a fault point position such as is described in Hopf into the system of Brabetz and Johnson, in order to detect the occurrence of events which impair the normal operation of the device (para. [0004]).
Brabetz, Johnson, and Hopf do not specifically teach that a second test signal to at least one photovoltaic unit of the photovoltaic system comprises a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections and determining
However, Robbins teaches that a second test signal to at least one photovoltaic unit of the photovoltaic system comprises a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections (col. 2, lines 15-19: The system for detecting and locating arc faults in a solar power array includes a solar power array having at least one string of photovoltaic (PV) cells connected in series. Each string is divided into segments and capacitors are connected in parallel with the segments to form magnetic loops) and determiningcol. 5, lines 52-57: FIG. 7B shows a second exemplary embodiment of the apparatus where the circuitry 31, 34, 58, and 74 is housed in a sensor unit 76 that connects to a conventional solar module 75 via connectors 77. This embodiment allows a conventional array to be retrofitted for arc detection and location by attaching the sensor units 76; col. 6, line 67-col. 7, line 3: the computer 32 can now determine the location of the arc fault 36 anywhere in the array in terms of the row and column coordinate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for determining a fault point position such as is described in Robbins into the system of Brabetz, Johnson, and Hopf, in order to detect and locate arc faults in a solar power array includes a solar power array having at least one string of photovoltaic (PV) cells connected in series (col. 2, lines 15-17).
Regarding claim 10, Brabetz in view of Johnson, Hopf, and Robbins teaches all the limitation of claim 9, in addition, Brabetz teaches signal strength information of the first test signal; or impedance information of the first test signal (para. [0067]; para. [0090]: see claim 1 above).  
Regarding claim 11, Brabetz in view of Johnson, Hopf, and Robbins teaches all the limitation of claim 9, in addition, Brabetz, Johnson, and Robbins teach that when determining the fault point in the photovoltaic system based on the sorting result (para. [0072]: see claim 1 above of Brabetz ; col. 4, lines 41-45 see claim 3 above of Johnson), the processor is configured to: determine that an absolute value or a relative value of first test signal characteristic information fed back by a first photovoltaic unit is smallest or largest (para. [0068]: see claim 3 above of Brabetz), wherein the second photovoltaic unit is adjacent to the first photovoltaic unit (col. 2, lines 15-19: see claim 1 above of Robbins).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brabetz in view of Hopf to incorporate the teaching of Johnson and Robbins  to provide determining, by the inverter, that an absolute value or a relative value of first test signal characteristic information fed back by a first photovoltaic unit is smallest or largest, wherein the second photovoltaic unit that is adjacent to the first photovoltaic unit, in order to detect and identify specific type of fault in the photovoltaic system (Johnson, col. 5, lines 24-26) and detect and locate arc faults in a solar power array includes a solar power array having at least one string of photovoltaic (PV) cells connected in series (Robbins, col. 2, lines 15-17).
Regarding claim 12, Brabetz in view of Johnson, Hopf, and Robbins teaches all the limitation of claim 9, in addition, Brabetz teaches that when obtaining the first test signal characteristic information fed back by the at least one photovoltaic unit, the receiver is configured to (para. [0048]; para. [0060]: see claim 1 above): receive the at least one piece of first test signal characteristic information sent by the at least one photovoltaic unit (para. [0068]: see claim 4 above); or receive the at least one piece of first test signal characteristic information sent by at least one 30third photovoltaic unit, wherein some or all photovoltaic units in the at least one third photovoltaic unit are configured to forward first test signal characteristic information fed back by at least one fourth photovoltaic unit (para. [0060]; para. [0068]: see claim 4 above).  
Regarding claim 14, Brabetz in view of Johnson, Hopf, and Robbins teaches all the limitation of claim 9, in addition, Brabetz teaches that the processor is further configured to: after the receiving unit obtains the first test signal characteristic information fed back by the at least one photovoltaic unit (para. [0048]; para. [0060]: see claim 1 above), determine, based on the first test signal characteristic information fed back by the at least one photovoltaic unit, that a disconnection fault occurs in the photovoltaic system (para. [0072]: see claim 5 above).  
Regarding claim 15, Brabetz teaches a photovoltaic system, comprising: an inverter to send a test signal to the at least one photovoltaic unit (para. [0084]: see claim 1 above), and wherein, perform absolute value or relative value sorting on at least one piece of first test signal characteristic information (para. [0068]: see claim 1 above), and determine a fault point in the photovoltaic system (para. [0072]).  
Brabetz does not explicitly teach determining a fault point in the photovoltaic system based on a sorting result.  However, Johnson teaches determining a fault point in the photovoltaic system based on a sorting result (col. 4, lines 41-45: see claim 1 above).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brabetz to incorporate the teaching of Johnson to provide determining a fault point in the photovoltaic system based on a sorting result in order to detect and identify specific type of fault in the photovoltaic system (col. 5, lines 24-26). 
Brabetz and Johnson do not specifically teach sending a second test signal to at least one photovoltaic unit of the plurality of photovoltaic units; send a first test signal to the at least one photovoltaic unit responsive to determining that no second test signal characteristic information is obtained, wherein a frequency of the second test signal is different from a frequency of the first test signal; the inverter is further configured to determine that no second test signal characteristic information fed back by the at least one photovoltaic unit is obtained; wherein the at least one photovoltaic unit is configured to feed back first test signal characteristic information to the inverter, and feed back second test signal characteristic information to the inverter.
However, Hopf teaches sending a second test signal to at least one photovoltaic unit (para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100. At least one excitation response signal from the photovoltaic system 1 responsive to the excitation being is coupled out from the photovoltaic system 1 at 200 using at least coupling-out means 12 (see FIGS. 4 to 7, 9, 10) and 19 (see FIG. 8), and the excitation response signal from the photovoltaic system 1 is evaluated at 300 to detect the occurrence of at least one event impairing the normal operation of the photovoltaic system 1—step 300); determining, obtaining no second test signal characteristic information fed back by the at least one photovoltaic unit (para. [0038]: as illustrated in a simplified manner in FIG. 11, the photovoltaic system 1 is excited with at least one electrical test signal coupled into the photovoltaic system 1 using at least one coupling-in means 11 (see FIGS. 2, 3, 4, 8, 10); 15, 17 (see FIGS. 5, 6, 7) and 20 (see FIG. 9) at 100); sending a first test signal to the at least one photovoltaic unit responsive to determining that no second test signal characteristic information is obtained, wherein a frequency of the second test signal is different from a frequency of the first test signal (para. [0036]: see claim 1 above); the inverter is further configured to determine that no second test signal characteristic information fed back by the at least one photovoltaic unit is obtained (para. [0038]; see above); wherein the at least one photovoltaic unit is configured to feed back first test signal characteristic information to the inverter, and feed back second test signal characteristic information to the inverter (para. [0036]: see claim 1 above; para. [0038]: see above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for determining a fault point position such as is described in Hopf into the system of Brabetz and Johnson, in order to detect the occurrence of events which impair the normal operation of the device (para. [0004]).
Brabetz, Johnson, and Hopf  do not specifically teach that the a photovoltaic system compires a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections and determines
However, Robbins teaches that a test signal to at least one photovoltaic unit of the a photovoltaic system comprises a plurality of photovoltaic units that are interconnected using a plurality of series connections and a plurality of parallel connections (col. 2, lines 15-19: The system for detecting and locating arc faults in a solar power array includes a solar power array having at least one string of photovoltaic (PV) cells connected in series. Each string is divided into segments and capacitors are connected in parallel with the segments to form magnetic loops) and determiningcol. 5, lines 52-57: FIG. 7B shows a second exemplary embodiment of the apparatus where the circuitry 31, 34, 58, and 74 is housed in a sensor unit 76 that connects to a conventional solar module 75 via connectors 77. This embodiment allows a conventional array to be retrofitted for arc detection and location by attaching the sensor units 76; col. 6, line 67-col. 7, line 3: the computer 32 can now determine the location of the arc fault 36 anywhere in the array in terms of the row and column coordinate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method for determining a fault point position such as is described in Robbins into the system of Brabetz, Johnson, and Hopf, in order to detect and locate arc faults in a solar power array includes a solar power array having at least one string of photovoltaic (PV) cells connected in series (col. 2, lines 15-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858